Citation Nr: 1404367	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-39 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than March 15, 2010, for the award of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active military duty from December 1987 to April 1989.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs Atlanta Regional Office (RO) in Decatur, Georgia.  In that decision, the RO denied entitlement to a TDIU.  The Veteran appealed this decision.  

Historically, the Veteran was awarded a temporary total rating from April 28, 1993.  Later, the Veteran had been receiving a 30 percent combined evaluation for compensation from June 1, 1993 and then a 50 percent combined evaluation from October 26, 2007.  In July 2010, the RO awarded a 100 percent rating for service-connected schizophrenia, effective March 15, 2010, and deemed the issue of entitlement to a TDIU moot.  The issue on appeal then became entitlement to a TDIU prior to March 15, 2010.

The Board notes that the Veteran requested a videoconference hearing in his formal appeal received in September 2010; however, he later withdrew this request in May 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO awarded the Veteran a TDIU effective from March 15, 2010.  The Veteran seeks an earlier effective date for TDIU. 

The Veteran reported in a January 2003 VA examination that he was in receipt of Social Security Administration (SSA) benefits for schizophrenia during the prior two years.  However, SSA records are not present in the claims folder.

Complete SSA disability records must be obtained before deciding the earlier effective date appeal since these records may specifically address the Veteran's employability.  VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (a) (1); 38 C.F.R. § 3.159(c).  Although disability determinations by SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c) (2). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to secure from SSA complete records associated with the Veteran's disability claim.  Request copies of the SSA disability determination and all medical and administrative records considered.  If no records are available or do not exist, a response to that effect must be documented and the Veteran must be notified.

2.  Thereafter, consider all of the evidence of record and readjudicate the earlier effective date for TDIU issue on appeal. 

3.  Following completion of the above, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified. 

By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


